Citation Nr: 0214897	
Decision Date: 10/23/02    Archive Date: 11/01/02

DOCKET NO.  98-14 780	)	DATE
	)
	)

Received from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Chicago, Illinois


THE ISSUE

Entitlement to service connection for a low back disability.  

(The issues of entitlement to service connection for shoulder 
disability (claimed as shoulder pain) and for a left knee 
disability will be the subject of a later decision.)  


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M. E. Larkin, Counsel


INTRODUCTION

The veteran served on active duty from February 1989 to 
October 1996.

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from a December 1996 rating action of the 
Waco, Texas RO.  The veteran was sent notice of the decision 
that same month and submitted a notice of disagreement in 
October 1997.  A statement of the case was issued in July 
1998 and a substantive appeal was received from the veteran 
in September 1998.  

In November 2000, the veteran notified the RO that he had 
moved, and requested that the claims file be transferred to 
the RO in Chicago, Illinois, which now has jurisdiction over 
the claims.  In July 2002, the veteran testified during a 
hearing before the undersigned Board Member at the Chicago 
RO; a transcript of that hearing is of record.  

Although the RO characterized the issues on appeal as 
involving the question of whether new and material evidence 
had been presented to reopen the claims for service 
connection, the Board finds that the veteran timely perfected 
his appeal as to the December 1996 rating action (culminating 
in the instant appeal), and that there is no prior final 
denial of any of the claims currently on appeal.  As such, 
the Board has characterized the issues on appeal as involving 
original claims for service connection.  

The Board's decision on the claim for service connection for 
low back disability is set forth below.  The Board is 
undertaking additional development on the issues of 
entitlement to service connection for shoulder disability and 
for a left knee disability, pursuant to authority granted by 
67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (to be codified at 
38 C.F.R. § 19.9(a)(2)).  When it is completed, the Board 
will provide notice of the development as required by Rule of 
Practice 903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to 
be codified at 38 C.F.R. § 20.903)).  After giving notice and 
reviewing the veteran's response to the notice, the Board 
will prepare a separate decision addressing that issue.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim for service connection for low back 
disability has been accomplished.  

2.  The veteran does not currently have a low back 
disability.  


CONCLUSION OF LAW

The criteria for service connection for a low back disability 
are not met.  38 U.S.C.A. §§ 1110, 1131, 5103A (West 1991 & 
Supp. 2001 and 2002); 38 C.F.R. § 3.303 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes, at the outset, that the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was signed into law during the pendency of this 
appeal.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West Supp. 2001).  This liberalizing law is applicable to 
this appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-
13 (1991).  To implement the provisions of the law, VA 
promulgated regulations published at 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  The Act and implementing 
regulations essentially eliminate the concept of the well-
grounded claim.  38 U.S.C.A. § 5107(a) (West Supp. 2001); 66 
Fed. Reg. 45,620 (Aug. 29, 2001 (to be codified as amended at 
38 C.F.R. § 3.102).  They also include an enhanced duty on 
the part of VA to notify a claimant of the information and 
evidence needed to substantiate a claim.  38 U.S.C.A. § 5103 
(West Supp. 2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(b)).  In addition, they define 
the obligation of VA with respect to its duty to assist the 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A (West 
Supp 2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(c)).

Considering the record in light of the above, the Board finds 
that the passage of the VCAA and its implementing regulations 
does not prevent the Board from rendering a decision on the 
claim for service connection for a low back disability at 
this time, as all notification and development action needed 
to render a fair decision on the claim on appeal has been 
accomplished.

Through the July 1998 statement of the case, November 1999 
supplemental statement of the case and various correspondence 
from the RO, the veteran has been notified of the law and 
regulations governing entitlement to the benefit he seeks, 
the evidence which would substantiate his claim, and the 
evidence that has been considered in connection with his 
appeal.  Thus, the Board finds that the veteran has received 
sufficient notice of the information and evidence needed to 
support his claim, and provided ample opportunity to submit 
information and evidence.  Moreover, as there is no 
indication whatsoever that there is any existing, potentially 
relevant evidence to obtain, the statutory and regulatory 
requirement that VA notify a claimant what evidence, if any, 
will be obtained by the claimant and which evidence, if any, 
will be retrieved by the VA, is not here at issue.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing 
the duties imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159).  

The Board also finds that all necessary development has been 
accomplished.  The RO has made reasonable and appropriate 
efforts to assist the veteran in obtaining the evidence 
necessary to substantiate his claim.  The veteran was 
afforded the opportunity for a hearing, and presented 
testimony before the undersigned Member of the Board sitting 
at the RO.  The Board points out, however, that the veteran 
was not afforded a VA examination in connection with this 
claim because, as will be explained hereinbelow, a medical 
opinion is not necessary to make a decision in this case.  
See Charles v. Principi, No. 01-1536 (U.S. Vet. App. October. 
3, 2002).  

Under these circumstances, the Board finds that the veteran 
is not prejudiced by the Board's consideration of the claim 
at this juncture, without first remanding to the RO for 
explicit VCAA consideration, or for an additional 
notification and/or development action .  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  

In general, service connection may be established for 
disability resulting from an injury suffered or disease 
contracted in the line of duty, or for aggravation of a pre-
existing injury or disease in the line of duty.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991).  Service connection may be granted 
for a disability diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disability is due to disease or injury which was 
incurred in or aggravated by service.  38 C.F.R. §§ 3.102, 
3.303(d) (2001).  Thus, service connection will be 
established when a claimant has a current disability that is 
related to an injury or disease incurred (or aggravated) in 
service.  See Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992). 

Service medical records are silent for any findings or 
complaints pertaining to the back.  Similarly, post-service 
medical records are negative for such complaints.  During the 
July 2002 Board hearing, the veteran testified that he 
experienced back pain during service, but admitted that he 
was not diagnosed with a back condition at that time.  He 
further testified that he was not currently suffering from 
any low back problems.  The veteran has neither presented, 
nor alluded to the existence of any medical evidence 
demonstrating any low back problems since service.

Even accepting, as credible, the veteran's assertions that he 
suffered some back pain in service, the claim for low back 
disability must be denied because of the absence of any 
evidence that he has, or has ever had, a low back disability.  

As indicated above, Congress has specifically limited 
entitlement to service-connection for disease or injury to 
cases where such incidents have resulted in a disability.  
See 38 U.S.C.A. § 1110.  Hence, in the absence of proof of a 
present disability (and, if so, of a nexus between that 
disability and service), there can be no valid claim for 
service connection.  Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 
1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In 
the instant case, the claim must be denied because the first 
essential criterion for a grant of service connection has not 
been met.  Where there is no competent and objective evidence 
of a current disability, service connection for pain, alone, 
is not warranted.  See Sanchez-Benitez v. West, 13 Vet. App. 
282, 285 (1999).  

As indicated above, there is no medical evidence that the 
veteran has any back disability; hence, there is nothing upon 
which to predicate a grant of service connection.  Moreover, 
while the veteran is not competent to offer a probative 
opinion on a medical matter, such as the existence of a 
current low back disability (see, e.g., Bostain v. West , 11 
Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992)), where as here, the veteran himself, 
acknowledges that he does not currently experience any low 
back problems, further development, such as to obtain medical 
evidence to confirm or rule out the existence of a current 
low back disability, simply is not necessary.  

For these reasons, the claim for service connection for low 
back disability must be denied.  In reaching this conclusion, 
the Board has considered the applicability of the benefit of 
the doubt doctrine.  However, as the preponderance of the 
evidence is against the veteran's claim, that doctrine is not 
applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).



ORDER

Service connection for a low back disability is denied.  



		
	JACQUELINE E. MONROE 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

